            Case 15-11455-LSS        Doc 54-5    Filed 09/06/19   Page 1 of 1
                             UTLS Default Services, LLC, et al.
                                  Bk. No. 11455 (LSS)
                                   2002 Service List


VIA HAND DELIVERY

United States Trustee
844 King Street, Room 2207
Lockbox #35
Wilmington, DE 19899-0035

VIA REGULAR MAIL

Steven D. Usdin
Flaster/Greenberg P.C.
1835 Market St.
Suite 1050
Philadelphia, PA 19103
steven.usdin@flastergreenberg.com

Stepen Weaver
1528 Hillside Drive
Glendale, CA 91208




00115024
